WI&L WILSON
A-l-l-O-          GENERAL
                                         mm       25, 1960

      Honorable Branklln   L. Smith
      County Attorney
      Nueces County                                                *+
      Corpus Chriati,   Texas                                              -Ad
                                       opint~n    NO.    ww-820
                                       Re:    Can the District    clelerg of
                                              Nueces County charge a fee
                                              to another county for the
                                              furnishing   of certified
                                              cop~ea~ of ‘papers .in criminal
                                              case8 which have been tried
                                              in Nueoes County, such in-
                                              struments to be uaed in a
                                              trial   in the requesting
      Dear Mr. Smith:                         county?
                     You have reque’sted      our opinion    on the following
      questidn:
                           “Can the District   Clerk of Nueces
                     County charge a fee to another county
                     for the furnishing    of certified copies of
                     papers in criminal ca8e8 which have been
                     tried in Nueoee Ceunty, such instrumenta
                     to be used in a trial in the requeeting
                     countp?”
                    $eot$&    P,:.&frti-Qe.:jg32er      Vernon’s   Civil    Statutes,
      provides     in part:
                            “Section 1. No dit3trict officer
                     shall be paid by the State of Texas any
                     fees or commiaslons for any service
                     oerformed bs him; nor shall the State
                     or any county na+ to any county officer
                     in any county oontainin       a population of
                     twenty thousand (20,000 7 Inhabitants      or
                     more according to the last preceding
                     Eederal Census any fee or commission for
                     any service by him performed as such of-
                     ficer;    . . . *’ (Emphasis added. )
Konorable       Franklin   L. Smith,    page 2 (~~-820)

        The above quaation Is answered by the explicit   terms of
this article    lnasmucb as a district clerk Is a oounty officer
and the population of Nueoes County exoeeded twenty thousand
i$zszO)    lnhabltants  aocordlng to the last preceding Federal

        Therefore, no fee 8h811 be chacged by the Dietrlct      Clerk
of a county in which the population     exceeded 20,000 inhabitants
according to the last preceding Federal Census to another
county for the furnishing  of certified     copies of instruments
which are in the Clerkls possession.



                 The Matrlct   Clerk of tiuecea County
                 cannot charge a fee to another oounty
                 for the furnishing  of certified  copies
                 of paper8 to be used in the requesting
                 county in criminal  oases.

                                       Very      truly   yours,
                                       WILL WILSON




APPROVED                               gi’i;;*
JMF:me
            :

OPINIONCOMMITTEE
W. V. Geppert, Chairman

Edward A. Caeares
Cecil C. Cammack, Jr.
Leon F. Pesek
Bob Erie ;Shannon
REVIEWEDFOR THE ATTORNEY
                       GENERAL
By: Leonard Passmore